Citation Nr: 0912779	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  07-07 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the right knee (right knee disability), to include 
as secondary to service-connected burn scar of the right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel
INTRODUCTION

The Veteran served on active duty from June 1960 to June 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision from 
the Reno, Nevada, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Veteran testified at a hearing at the RO before the 
undersigned in February 2008.  The Board remanded the claim 
in August 2008 for further development and consideration. 


FINDING OF FACT

The preponderance of the evidence demonstrates that the 
Veteran's current right knee disability began many years 
after service, was not caused by any incident of service, and 
was not caused by or permanently worsened by his service-
connected burn scar of the right leg.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
service, nor did arthritis become manifest within one year of 
separation from service, nor is it proximately due to or the 
result of the service-connected burn scar of the right leg.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the Veteran pre-adjudication notice by letter 
dated in June 2005.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained partial service treatment records, assisted 
the Veteran in obtaining evidence, afforded the Veteran 
physical examinations, obtained medical opinions as to the 
etiology and severity of right knee disability, and afforded 
the Veteran the opportunity to give testimony before the 
Board.  All available records relevant to the issue on appeal 
have been obtained and associated with the Veteran's claims 
file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Analysis

In January 1971, the Veteran requested service connection for 
a burn injury to the right leg, and a back and arm 
disability.  A VA examination was conducted in March 1971.  
The examiner noted that the Veteran did not walk with, or 
complain of, a limp.  The Veteran did not have any complaints 
related to his knees.  Knee examination was normal.  The 
examiner stated the Veteran's burn scar of the right leg was 
healed, nonadherent, nonfibrotic, asymptomatic, and did not 
impair the function of underlying structures.  There was no 
contracture.  An April 1971 rating decision granted service 
connection for a burn scar of the popliteal region of the 
right leg, rated 10 percent disabling from separation from 
service.  The RO also denied service connection for a back, 
ankle, and arm injury.  

An October 1993 private gait analysis for possible left high 
tibial osteotomy is of record.  Right knee adduction was 
greater than normal, and suggested increased loading of the 
medial compartment of the knee joint.  

A VA examination was conducted in September 2005.  The 
examiner reported reviewing the Veteran's treatment notes in 
the VA Computerized Patient Record System (CPRS).  The 
Veteran stated that following the inservice burn injury, he 
has always had pain in the right knee, the pain is 
increasing, and he now uses a cane.  His left knee was 
injured in a 1994 work-related injury, and surgery was 
required.  The examiner opined that the Veteran developed a 
chronic right knee problem due to healing of an inservice 
burn injury.  

In a statement in October 2005, the Veteran essentially 
contended that, after the burns healed, his right foot turned 
out slightly, and that this gait irregularity caused his 
present right knee disability.  

A VA examination was conducted in October 2008.  The examiner 
stated that the Veteran's service treatment records, claims 
file, and CPRS were reviewed.  The examiner opined that it 
was less likely than not that the Veteran's right knee 
disability was causally related to his burn scar of the 
popliteal region of the right leg.  The examiner stated that 
the right knee disability was more likely caused by 
repetitive post-service mechanical work, age, and gouty 
arthritis.

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection will be presumed for certain chronic 
diseases, including degenerative joint disease or arthritis, 
if manifested to a compensable degree within the year after 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  Secondary 
service connection may be found when an established service- 
connected condition aggravates a nonservice-connected 
disability.  In such case, the veteran will be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.

In cases such as this, when complete service treatment 
records are unavailable, the obligation to explain the 
Board's findings and conclusions and to consider carefully 
the benefit-of-the-doubt rule is heightened.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The service 
treatment records pertaining to the Veteran's burn injury are 
unavailable.  The absence of these records is much less 
significant than would ordinarily be the case because it is 
conceded that the burn injury occurred, and the Veteran was 
provided a VA examination within one year of separation from 
service in March 1971, providing a record of his complaints 
and disability picture at the time of separation.  The 
examination resulted in his being awarded service connection 
for the burn injury to the right leg.

The Board is obligated under 38 U.S.C. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See Gabrielson 
v. Brown, 7 Vet. App. 36 (1994).  The Board has the authority 
to "discount the weight and probity of evidence in the light 
of its own inherent characteristics and its relationship to 
other items of evidence."  See Madden v. Brown, 125 F.3d 
1477, 1481 (Fed. Cir. 1997).  In so doing, the Board may 
accept one medical opinion and reject others.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Reonal v. Brown, 5 Vet. App. 548 (1993).  A 
medical opinion that is based on facts provided by the 
veteran that have previously been found to be inaccurate or 
because other facts in the record contradict the facts 
provided by the veteran that formed the basis for the opinion 
may be rejected; however, a medical opinion may not be 
disregarded solely on the rationale that the medical opinion 
was based on a history given by the veteran.  Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).  A medical report is not 
credible when it relied on a veteran's statement which the 
Board finds not credible.  Coburn v. Nicholson, 19 Vet. App. 
427, 432 (2006).

The history given by the Veteran at his September 2005 VA 
examination that he has had right knee problems since the 
inservice burn injury is not credible, and therefore of no 
probative value.  The facts that contradict these statements 
are contained in the Veteran's post-service VA examination in 
1971, in which he did not complain of any gait irregularity 
or right knee problem, right knee and gait examinations were 
normal, and the burn scar was completely healed.  The 
statements made by the Veteran in 1971, proximate to the time 
in question, are far more credible and probative.  Therefore, 
the September 2005 medical opinion based on the inaccurate 
history given by the Veteran is of no probative value.

In weighing the evidence, the Board finds that the opinion of 
the VA examiner who conducted the October 2008 examination to 
be the most probative evidence as to the etiology of the 
Veteran's right knee disability.  In contrast, the VA 
examiner who rendered the September 2005 opinion did not 
review the Veteran's entire medical records, particularly 
those shortly after service.  The physician clearly based 
this inaccurate notation on the Veteran's own report, which, 
as noted above, has been found not to be credible.  The Board 
attaches more probative value to the October 2008 VA 
examination report, as it is well reasoned, detailed, 
consistent with other evidence of record, and included review 
of the claims file.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion).

Furthermore, the earliest evidence of a right knee disability 
is 1993.  This is 23 years after separation from service, and 
this period without treatment is evidence that there has not 
been a continuity of symptomatology from any incident of 
service, and it weighs heavily against the claim on a direct 
basis.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (aggravation in service may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).

The Veteran genuinely believes that his right knee disability 
was caused by his service-connected burn scar.  The Veteran 
is competent to comment on his symptoms.  However, as a 
layperson, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter as 
complex as the etiology of his right knee disability and his 
views are of no probative value.  And, even if his opinion 
was entitled to be accorded some probative value, it is far 
outweighed by the detailed opinion provided by the medical 
professional who reviewed the Veteran's claims file and 
provided the reasons for the October 2008 opinion.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(competent testimony "can be rejected only if found to be 
mistaken or otherwise deemed not credible"); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted.


ORDER

Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected burn 
scar of the right leg, is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


